Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Feldman, J.), rendered June 27, 1996, convicting him of robbery in the first degree under Indictment No. 4871/95, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered June 27, 1996, revoking a sentence of probation previously imposed by the same court (Rienzi, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property in the fourth degree under Indictment No. 2598/91.
Ordered that the judgment and the amended judgment are affirmed.
Viewing the evidence in the light most favorable to the pros*653ecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court providently exercised its discretion in denying the defendant’s request for an adjournment to obtain a fingerprint expert (see, Matter of Anthony M., 63 NY2d 270, 283-284; People v Santos, 179 AD2d 790; People v Daniels, 128 AD2d 632).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; People v Waters, 90 NY2d 826, 828; People v Blacks, 221 AD2d 351), or without merit. Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.